Exhibit 10.25

PROPRIETARY & CONFIDENTIAL

EXECUTION VERSION

FOURTH AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

APOLLO MANAGEMENT HOLDINGS, L.P.

This Fourth Amended and Restated Agreement of Limited Partnership (this
“Agreement”) of Apollo Management Holdings, L.P., a Delaware limited partnership
(the “Partnership”), is entered into by AMH Holdings, L.P., a Cayman Islands
exempted limited partnership (the “Limited Partner”), Apollo Management Holdings
GP, LLC, a Delaware limited liability company, as the general partner (the
“General Partner” and, together with the Limited Partner, the “Partners”) and,
solely for the purpose of Section 23, APO Corp., a Delaware Corporation, and AP
Professional Holdings, L.P., a Cayman Islands exempted company (the “Withdrawing
Limited Partners”), as of October 30, 2012.

WHEREAS, the Partnership has been formed under the Delaware Revised Uniform
Limited Partnership Act (6 Del. C. § 17-101, et seq.), as amended from time to
time (the “Act”), by filing a Certificate of Limited Partnership (the
“Certificate”) with the Secretary of State of the State of Delaware on
January 25, 2007;

WHEREAS, the General Partner and the Withdrawing Limited Partners entered into
the Third Amended and Restated Limited Partnership Agreement of the Partnership,
dated as of April 14, 2010 (the “Third Amended Agreement”);

WHEREAS, the General Partner, the Withdrawing Limited Partners and the Limited
Partner wish to amend and restate the Third Amended Agreement in its entirety;
and

WHEREAS, each Withdrawing Limited Partner is entering into this Agreement in
order to contribute 100% of its limited partner interest in the Partnership (the
“Contributed Interest”) to the Limited Partner and to withdraw from the
Partnership pursuant to Section 23 of this Agreement and the Act and for no
other purpose.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Name. The name of the limited partnership continued hereby is Apollo
Management Holdings, L.P. The business of the Partnership may be conducted under
any other name deemed necessary or desirable by the General Partner.

2. Purpose. The object and purpose of, and the nature of the business to be
conducted and promoted by the Partnership is, engaging in any lawful act or
activity for which limited partnerships may be formed under the Act and engaging
in any and all activities necessary or incidental to the foregoing.



--------------------------------------------------------------------------------

3. Registered Office; Registered Agent.

(a) The address of the registered office of the Partnership in the State of
Delaware is c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808, United States.

(b) The name and address of the registered agent of the Partnership for service
of process on the Partnership in the State of Delaware are Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, New Castle County,
Delaware 19808, United States.

4. Principal Office. The principal office of the Partnership shall be One
Manhattanville Road, Suite 201, Purchase, New York 10577, United States, or at
such other place as the General Partner may determine from time to time. The
General Partner may establish additional offices as it deems necessary.

5. Partners.

(a) The names and mailing addresses of the Partners are as set forth in Annex A
attached hereto.

(b) The Limited Partner shall have a limited partner interest in the Partnership
as set forth on the schedule of partners maintained by the General Partner (a
“Limited Partner Interest”). The General Partner shall adjust the schedule of
partners from time to time as necessary to, among other matters, reflect the
admission of any additional limited partners, any transfers of a Limited Partner
Interest, any additional capital contributions or withdrawals by the Limited
Partner or any other event which may result in a change in the Limited Partner
Interest of the Limited Partner.

(c) The General Partner hereby continues as the general partner of the
Partnership upon its execution of a counterpart signature page to this Agreement
and confirms its agreement to be bound by the terms of this Agreement.

6. Management of the Partnership.

(a) Subject to the delegation of rights and powers provided for herein,
management of the Partnership shall be vested exclusively in the General
Partner. The rights and duties of the General Partner shall be as provided in
the Act except as provided in this Agreement. To the extent permitted by law,
the General Partner shall have the sole right to manage the business of the
Partnership and shall have all powers and rights necessary, appropriate or
advisable to carry out the purposes and business of the Partnership. The
Partnership is authorized to execute, deliver and perform its obligations under,
and the General Partner, on behalf of the Partnership, is authorized to execute
and deliver, and perform the Partnership’s obligations under, any and all
agreements, deeds, instruments, receipts, certificates and other documents, and
to take all such other action as the General Partner may consider necessary or
advisable in connection with the purposes of the Partnership without any further
act, vote or approval of any person, including any Partners, notwithstanding any
other provision of this Agreement.

 

2



--------------------------------------------------------------------------------

(b) The General Partner shall have sole discretion regarding the appointment,
quantity, titles, duties, power and removal of all officers of the Partnership,
if any.

(c) All contracts, agreements, endorsements, assignments, transfers, or other
instruments shall be signed by the General Partner or an authorized agent on
behalf of the Partnership.

(d) The General Partner or an authorized agent shall execute and file any
amendments to and/or restatements of the Certificate and any other certificates
(and any amendments to and/or restatements thereof) permitted or required to be
filed in the Office of the Secretary of State of the State of Delaware. The
General Partner or an authorized agent shall execute, deliver and file or cause
the execution, delivery and filing of any certificates, applications,
instruments and other documents (and any amendments and/or restatements thereof)
necessary for the Partnership to qualify to do business in any jurisdiction in
which the Partnership may wish to conduct business.

7. Capital Contributions.

(a) The Limited Partner shall make capital contributions to the Partnership as
agreed from time to time between the General Partner and the Limited Partner.
The General Partner shall not be required to make any capital contributions to
the Partnership.

(b) The provisions of this Section 7 are intended solely to benefit the Partners
and, to the fullest extent permitted by law, shall not be construed as
conferring any benefit upon any creditor of the Partnership other than the
Partners (and no such creditor of the Partnership shall be a third party
beneficiary of this Agreement). No Partner shall have a duty or obligation to
any creditor of the Partnership to make any contribution to the Partnership or
to issue any call for capital pursuant to this Section 7.

8. Book Allocation of Profits and Losses. The Partnership’s profits and losses
shall be allocated to the Limited Partner.

9. Distributions.

(a) The Limited Partner shall not be entitled to interest on its capital
contributions to the Partnership or have the right to distributions or the
return of any contribution to the capital of the Partnership except for
distributions in accordance with this Section 9 or, upon dissolution of the
Partnership, in accordance with Section 15. Except as required by the Act or
other applicable law, the Limited Partner shall not be liable for the return of
any such amounts distributed to it. Notwithstanding any provision in this
Agreement to the contrary, the Partnership shall not make a distribution to the
Limited Partner if such distribution would violate the Act or other applicable
law.

 

3



--------------------------------------------------------------------------------

(b) Distributions shall be made to the Limited Partner at the times and in the
aggregate amounts determined by the General Partner.

10. Fiscal Year; Tax Matters.

(a) The fiscal year of the Partnership for accounting and tax purposes shall
begin on January 1 and end on December 31 of each year, except for the short
taxable years, if any, in the years of the Partnership’s formation and
termination and as otherwise required by the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations promulgated thereunder.

(b) Proper and complete records and books of account of the business of the
Partnership, including Annex A attached hereto, shall be maintained at the
Partnership’s principal place of business. Each of the Partners acknowledges and
agrees that the Partnership is intended to be classified and treated as an
entity that is disregarded from its owner for United States federal, state and
local income tax purposes. The Partnership’s books of account shall be
maintained on a basis consistent with such treatment. The Limited Partner and
its duly authorized representatives may, for any reason reasonably related to
its interest as a limited partner of the Partnership, examine the Partnership’s
books of account and make copies and extracts therefrom at its own expense. The
General Partner or, if no general partner, the liquidating trustee of the
Partnership, shall maintain the records of the Partnership for three years
following the termination of the Partnership.

(c) The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is not treated as an
association taxable as a corporation for United States federal, state and local
income tax purposes.

(d) The General Partner shall make such elections under the Code and other
relevant tax laws as to the treatment of items of the Partnership’s income,
gain, loss, deduction and credit, as well as to all other relevant matters, as
it deems necessary or appropriate.

(e) The General Partner is designated, and is specifically authorized to act as
a “tax matters partner” under the Code and in any similar capacity under the
law.

11. Assignments and Transfers of Interests.

(a) The General Partner may transfer all or any portion of its general partner
interest in the Partnership and any and all rights and/or obligations associated
therewith to any person at any time. The transferee of a general partner
interest in the Partnership shall be admitted to the Partnership as a general
partner of the Partnership upon its execution of a counterpart signature page to
this Agreement, or some other written instrument in which it agrees to be bound
by the terms of this Agreement. If the General Partner transfers all of its
general partner interest, such admission shall be effective immediately prior to
such transfer and immediately following such transfer, the transferor general
partner shall upon making such filings as are required by the Act cease to be a
general partner of the Partnership and the Partnership shall continue without
dissolution.

 

4



--------------------------------------------------------------------------------

(b) The Limited Partner may not transfer all or any portion of its Limited
Partner Interest or any and all rights and/or obligations associated therewith
to any person without the consent of the General Partner. The transferee of a
Limited Partner Interest shall be admitted to the Partnership as a substitute
limited partner of the Partnership upon its execution of a counterpart signature
page to this Agreement, or some other written instrument in which it agrees to
be bound by the terms of this Agreement. The transferee of a Limited Partner
Interest shall succeed to the capital account of the transferor relating to such
Limited Partner Interest. If the Limited Partner transfers all of its interest,
such admission shall be effective immediately prior to such transfer, and
immediately following such admission, the transferor Limited Partner shall cease
to be a limited partner of the Partnership and the Partnership shall continue
without dissolution.

12. Admission of Additional Limited Partners. One or more additional limited
partner(s) may be admitted to the Partnership with the written consent of the
General Partner and upon execution of a counterpart signature page to this
Agreement or some other document pursuant to which such person agrees to be
bound by this Agreement. Upon the admission to the Partnership of any additional
limited partner(s), the Partners shall, to the extent necessary, cause this
Agreement to be amended and restated to reflect the admission of such additional
limited partner(s) and the initial capital contribution, if any, of such
additional limited partner(s). No limited partner will be permitted to withdraw
from the Partnership, save with the prior consent of the General Partner, which
consent may be given or withheld for any reason (or no reason at all) in the
sole and absolute discretion of the General Partner.

13. Admission of Additional General Partners. One or more additional general
partner(s) may be admitted to the Partnership with the written consent of the
General Partner and upon execution of a counterpart signature page to this
Agreement or some other document pursuant to which such person agrees to be
bound by this Agreement. A General Partner may withdraw from the Partnership
with the written consent of all other general partners, if any, and provided
that, upon withdrawal, there remains at least one general partner of the
Partnership and such general partner continues the Partnership without
dissolution.

14. Liability of the Limited Partner. The Limited Partner, in its capacity as a
limited partner of the Partnership, shall have no liability for the obligations
or liabilities of the Partnership except as provided herein and to the extent
provided in the Act and other applicable law. Nothing expressed in or implied by
this Agreement shall be construed to confer upon or to give any person, except
the Partners, any rights or remedies under or by reason of this Agreement.

15. Dissolution.

(a) Subject to the occurrence of an event of dissolution pursuant to
Section 15(b), the Partnership shall have perpetual existence.

 

5



--------------------------------------------------------------------------------

(b) The Partnership shall dissolve, and its affairs shall be wound up, upon the
first to occur of the following:

(i) the written consent of the General Partner to such effect;

(ii) at any time there are no limited partners of the Partnership unless the
Partnership is continued in accordance with the Act;

(iii) an event of withdrawal of a general partner occurs under the Act; provided
that the Partnership shall not be dissolved or required to be wound up upon an
event of withdrawal of a general partner described in this Section 15(b)(iii) if
(A) at the time of such event of withdrawal, there is at least one other general
partner of the Partnership who carries on the business of the Partnership (any
remaining general partner being hereby authorized to carry on the business of
the Partnership), or (B) within 90 days after the occurrence of such event of
withdrawal, all remaining Partners agree in writing to continue the business of
the Partnership and to the appointment, effective as of the date of the event of
withdrawal, of one or more additional general partners of the Partnership; or

(iv) the entry of a decree of judicial dissolution of the Partnership under
Section 17-802 of the Act.

(c) In the event of dissolution, the Partnership shall be wound up and
liquidated. The General Partner or, if there is no general partner, a liquidator
who may be appointed by a majority of the Limited Partners, shall wind up the
Partnership’s affairs (including the sale of the assets of the Partnership) in
an orderly manner, and the assets of the Partnership shall be applied in the
manner, and in the order of priority, set forth in Section 17-804 of the Act. As
part of the winding up process, any amounts permitted to be distributed to the
Limited Partner in accordance with Section 17-804 of the Act shall be
distributed to the Limited Partner.

16. Indemnification.

(a) To the fullest extent permitted by law, the General Partner and its
affiliates and their respective partners, members, managers, shareholders,
officers, directors, employees, advisors and associates and, with the approval
of the General Partner, any agent of any of the foregoing (including their
respective executors, heirs, assigns, successors or other legal representatives)
(each, a “Covered Person” and collectively, the “Covered Persons”), shall not be
liable to the Partnership or to any of the other Partners for any loss, claim,
damage or liability occasioned by any acts or omissions in the performance of
its services hereunder, except to the extent that it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal (a “Final Adjudication”) that such loss, claim, damage or liability has
occurred solely by reason of the willful misconduct or gross negligence of such
a Covered Person or as otherwise required by law; provided that nothing in this
Agreement shall be construed as waiving any legal rights or remedies which the
Partnership may have under state or federal securities laws.

(b) A Covered Person shall be indemnified to the fullest extent permitted by law
by the Partnership (but not the Partners individually) against any cost, expense
(including reasonable attorneys’ fees), judgment or liability incurred by or
imposed upon it in connection with any action, suit or proceeding (including any
proceeding before any judicial, administrative

 

6



--------------------------------------------------------------------------------

or legislative body or agency) to which it may be made a party or otherwise be
involved or with which it shall be threatened by reason of being or having been
a Partner or by reason of serving or having served, at the request of the
Partnership, as a director, officer, consultant, advisor, employee, manager,
member, shareholder or partner of any enterprise in which the Partnership or any
of its controlled affiliates has or had a financial interest (an “Enterprise”);
provided that the Covered Person shall not be so indemnified to the extent such
cost, expense, judgment or liability shall have been finally determined by a
Final Adjudication (i) in a decision on the merits in any such action, suit or
proceeding, or (ii) on a plea of nolo contendere, to have been incurred or
suffered by the Covered Person solely by reason of willful misconduct or gross
negligence by the Covered Person. The right to indemnification granted by this
Section 16 shall be in addition to any rights to which the Covered Person may
otherwise be entitled and shall inure to the benefit of the successors or
assigns of such Covered Person. To the fullest extent permitted by law, the
Partnership shall pay the expenses incurred by the Covered Person in defending a
civil or criminal action, suit or proceeding in advance of the final disposition
of such action, suit or proceeding, upon receipt of an undertaking by the
Covered Person to repay such payment if there shall be a Final Adjudication that
it is not entitled to indemnification as provided herein. In any suit brought to
enforce a right to indemnification or to recover an advancement of expenses
pursuant to the terms of an undertaking, the burden of proving that the Covered
Person or any other person claiming a right to indemnification is not entitled
to be indemnified, or to an advancement of expenses, hereunder shall be on the
Partnership (or any Limited Partner acting derivatively or otherwise on behalf
of the Partnership or the Limited Partner) unless otherwise required by
applicable law. Each Covered Person may satisfy any right of indemnity or
reimbursement granted in this Section 16 or to which it may be otherwise
entitled out of the assets of the Partnership only, and no Partner shall be
personally liable with respect to any such claim for indemnity or reimbursement.
The General Partner may obtain appropriate insurance on behalf, and at the
expense, of the Partnership to secure the Partnership’s obligations hereunder.

(c) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Partners, the Covered Person acting under this Agreement shall not be
liable to the Partnership or to any Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities of a Covered Person
otherwise existing at law or in equity to the Partnership or its partners, are
agreed by the parties hereto to replace such other duties and liabilities of
such Covered Person. Notwithstanding anything to the contrary contained in this
Agreement or otherwise applicable provision of law or equity, to the maximum
extent permitted by law, a Covered Person shall owe no duties (including
fiduciary duties) to the Partnership or the Partners other than those
specifically set forth herein; provided that a Covered Person shall have the
duty to act in accordance with the implied contractual covenant of good faith
and fair dealing.

(d) Each Covered Person shall be deemed an intended third party beneficiary (to
the extent not a direct party hereto) of this Agreement and, in particular, the
provisions of this Section 16.

17. Amendments. Except as otherwise provided in this Agreement or in the Act,
this Agreement may be amended by the General Partner in its sole and absolute
discretion and without the consent of any Limited Partner.

 

7



--------------------------------------------------------------------------------

18. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors, executors, administrators, legal
representatives, heirs and legal assigns and shall inure to the benefit of the
parties and, except as otherwise provided herein, their respective successors,
executors, administrators, legal representatives, heirs and legal assigns.

19. Governing Law. This Agreement shall be governed by, and construed under, the
laws of the State of Delaware, without giving effect to principles of conflicts
of laws, and all rights and remedies shall be governed by such laws. The
Partners intend the provisions of the Act to be controlling as to any matters
not set forth in this Agreement.

20. No Benefit of Third Parties. The provisions of this Agreement are intended
only for the regulation of relations among the Limited Partner, the General
Partner, former or prospective partners, the Partnership and, solely with
respect to Section 23, the Withdrawing Limited Partners. Except as otherwise
provided in Section 16(d) of this Agreement, this Agreement is not intended for
the benefit of any other persons.

21. Separability of Provisions. Each provision of this Agreement shall be
considered separable, and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement that are valid,
enforceable and legal.

22. Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or other electronic signature. All counterparts shall be
construed together and shall constitute one instrument.

23. Contribution and Withdrawal by Withdrawing Limited Partners.

(a) Each Withdrawing Limited Partner hereby contributes, assigns, transfers,
conveys and delivers the Contributed Interest to the Limited Partner, together
with all associated rights, privileges, restrictions and obligations related to
the Contributed Interest with effect as of the date hereof. The Contributed
Interest is transferred and assigned by each Withdrawing Limited Partner to the
Limited Partner free and clear of any liens, claims or encumbrances, except for
such restrictions as are imposed by this Agreement (the “Contribution”).

(b) The Limited Partner hereby (i) accepts the Contribution, (ii) agrees to be
and is admitted as a substitute limited partner of the Partnership with respect
to the Contributed Interest in the place and stead of each Withdrawing Limited
Partner, (iii) succeeds to the capital account of each Withdrawing Limited
Partner relating to the Contributed Interest and (iv) undertakes and agrees to
comply with and be bound by all of the terms of this Agreement and any other
obligations associated with the Contributed Interest on and after the date
hereof.

(c) Contemporaneously with the Contribution, each Withdrawing Limited Partner
shall and does hereby withdraw as a limited partner of the Partnership, and
shall thereupon cease to be a limited partner hereof and cease to have or
exercise any right or power as a limited partner hereof.

 

8



--------------------------------------------------------------------------------

(d) The General Partner hereby consents to the Contribution, as contemplated
above. The General Partner hereby agrees that, upon consummation of the
transactions contemplated by this Agreement, (i) the Limited Partner shall be
admitted as a substitute limited partner of the Partnership in the place of each
Withdrawing Limited Partner with respect to the Contributed Interest, and
(ii) each Withdrawing Limited Partner shall be released from any and all
obligations associated with the Contributed Interest, and shall cease to be a
limited partner of the Partnership immediately following the admission of the
Limited Partner as a limited partner of the Partnership. The General Partner
hereby acknowledges and agrees that no additional instruments (other than this
Agreement), including, without limitation, any opinion of counsel, are required
or necessary in order to effectuate the contribution of the Contributed Interest
from the Withdrawing Limited Partners to the Limited Partner.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
dully executed this Agreement as of the date first above written.

 

General Partner: APOLLO MANAGEMENT HOLDINGS GP, LLC By:  

/s/ John J. Suydam

Name:   John J. Suydam Title:   Vice President Limited Partner: AMH HOLDINGS,
L.P. By:   AMH Holdings GP, Ltd.,   its general partner By:  

Apollo Management Holdings GP, LLC,

its director

By:  

/s/ John J. Suydam

Name:   John J. Suydam Title:   Vice President Withdrawing Limited Partners:
Solely for purposes of agreeing to Section 23 of this Agreement: APO CORP. By:  

/s/ John J. Suydam

Name:   John J. Suydam Title:   Vice President

Apollo Management Holdings, L.P.

Fourth Amended and Restated Limited Partnership Agreement

Signature Page



--------------------------------------------------------------------------------

AP PROFESSIONAL HOLDINGS, L.P. By:   BRH Holdings GP, Ltd.,   its general
partner By:  

/s/ John J. Suydam

Name:   John J. Suydam Title:   Vice President

Apollo Management Holdings, L.P.

Fourth Amended and Restated Limited Partnership Agreement

Signature Page



--------------------------------------------------------------------------------

Annex A

 

          General Partner

AMH Holdings GP, Ltd.

  

9 West 57th St., 43rd Floor

  

New York, NY 10019

      Limited Partner

AMH Holdings, L.P.

c/o AMH Holdings GP, Ltd.

  

9 West 57th St., 43rd Floor

  

New York, NY 10019

  

Annex A-1